Name: 88/80/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council of 8 February 1988 suspending the generalized tariff preferences for 1988 for steel products originating in the Republic of Korea
 Type: Decision
 Subject Matter: Asia and Oceania;  iron, steel and other metal industries
 Date Published: 1988-02-13

 Avis juridique important|41988D008088/80/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council of 8 February 1988 suspending the generalized tariff preferences for 1988 for steel products originating in the Republic of Korea Official Journal L 040 , 13/02/1988 P. 0038 - 0038*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 8 February 1988 suspending the generalized tariff preferences for 1988 for steel products originating in the Republic of Korea (88/80/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 The generalized tariff preferences granted by Decision 87/564/ECSC (1) shall be suspended for products originating in the Republic of Korea. Article 2 This Decision shall enter into force on 15 February 1988. It shall not apply to goods in respect of which proof is furnished that they were dispatched to the Community before 14 December 1987. Done at Brussels, 8 February 1988. The President I. KIECHLE (1) OJ No L 350, 12. 12. 1987, p. 111.